DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 7/11/2022 amended claims 2-3, 5-9, 11 and 13 and added new claims 84-89.  Applicants’ amendments overcome the claim objections and the 35 USC 112 rejections from the office action mailed 2/9/2022; therefore these issues are withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejections over Awad in view of Lostak and Awad in view of Lostak further in view of Mochizuki from the office action mailed 2/9/2022; therefore these rejections are maintained below.  Finally, applicants did address the IDS issues from the office action mailed 2/9/2022; therefore these issues are withdrawn.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/21/2021 and 6/21/2022 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-7, 11-14, 84-86 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Awad, US Patent No. 5,030,323 (hereinafter referred to as Awad) in view of Lostak et al., International Publication No. WO/2016/037814 (hereinafter referred to as Lostak – for citation purposes USPG-PUB No. 2017/0260471 (is being used).  
	Regarding claims 1-2, 4, 6-7 and 12-14, Awad discloses an aqueous cooling lubricant composition (as recited in claim 14) (see Example 2) comprising ammonium iron citrate (one of the metal salts recited in claim 1 and reads on claims 2, 4 and 6) (see Example 2), ammonium bifluoride (inorganic salt as recited in claim 1 and reads on claim 7) (see Example 2), DEQUEST 2010 (etidronic acid – as recited in claims 12-13; see Example 2 and see Claims 1 and 20 and Col. 6/L. 38-44).    
	Awad discloses the limitations discussed above but does not explicitly disclose the presence of two metal salts in an exemplified embodiment as recited in claim 1.    
	Lostak discloses an aqueous coating composition (Para. [0032]) comprising water to which is added a mixture of sulfates including ammonium sulfate, iron(II) sulfate and iron(III) sulfate (as recited in claim 1) (Para. [0025]-[0038]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sulfates of Lostak in the composition of Awad as it would have been a simple substitution of one known element for another in order to obtain predictable results which include enhanced frictional properties.   

	Regarding claims 3, 5 and 85, Awad/Lostak does not explicitly disclose the molar ratio between the two metal salts.  It is the position of the examiner that concentration values are result effective variables and as such can be optimized without undue experimentation.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).
Regarding claim 11, it is the position of the examiner that as the combination of references discussed above read on the claim limitations of claim 1, that the modified composition inherently reads on the limitations of claim 11.  
Regarding claims 84, 86 and 89, see discussion above.  

Claim Rejections - 35 USC § 103
7.	Claims 8-10 and 87-88 are rejected under 35 U.S.C. 103 as being unpatentable over Awad in view of Lostak as applied to claims 1-7 and 11-14 above, and further in view of Mochizuki et al., US Patent Application Publication No. 2016/0160150 (hereinafter referred to as Mochizuki).
	Regarding claims 8-10, Awad/Lostak disclose all the limitations discussed above.  The combination of references do not, however, explicitly disclose the inorganic salt recited in claims 8-10.  
Mochizuki discloses an aqueous lubricant composition (as recited in claims 1 and 14) (see Title and Abstract) comprising water, a base oil and potassium tripolyphosphate (as recited in claims 8-10) (Para. [0033]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the potassium tripolyphosphate of Mochizuki in the composition of Awad/Lostak in order to enhance seizure resistance and adhesion (Para. [0032] of Mochizuki).  

Regarding claims 87-88, see discussion above.  

Response to Arguments
8.	Applicants’ arguments filed 7/11/2022 regarding claims 1-14 and 84-89 have been fully considered and are not persuasive.  
	Applicants argue that Lostak does not disclose the use of more than one sulfate as required by the instant claims.  This argument is not persuasive.  Lostak explicitly discloses in paragraph 0038 that a mixture of sulfates can be used.  Applicants must consider the entire prior art reference and not solely the preferred embodiments when assessing the value of the prior art reference.  
Applicants also argue that the instant application demonstrates unexpected results.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific compounds present in very narrow concentration which are broadly recited in the instant claims.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771